Exhibit 10.58

 

FIRST AMENDED EMPLOYMENT AGREEMENT

 

This First Amended Employment Agreement is executed by CHARLES L. POPE
(“Executive”), who resides at the address listed at the end of this Agreement,
and SRI/SURGICAL EXPRESS, INC. (the “Company”), a Florida corporation with its
principal executive office at 12425 Racetrack Road, Tampa, Florida 33626, to
record their agreement regarding employment of Executive by the Company and the
payment by the Company to Executive of severance compensation benefits upon the
occurrence of certain events. This Agreement amends and restates the Employment
Agreement dated as of April 1, 2002, between Executive and the Company. The
parties agree as follows:

 

1. Definitions. As used in this Agreement, the capitalized terms defined below
have the respective meanings ascribed to them:

 

“Agreement” means this Employment Agreement, as originally executed by Executive
and the Company and as subsequently amended or modified by them in accordance
with its terms.

 

“Annual Cash Compensation” means the sum of (a) Executive’s Annual Salary, plus
(b) the amount of all other cash compensation paid by the Company to Executive
during the period of 365 consecutive days ending immediately before a day when
Executive’s Annual Salary is required to be determined for purposes of this
Agreement, for services rendered to the Company in all capacities, including
salary, bonuses, and other incentive compensation payments, but excluding cash
payments pursuant to the exercise of stock options or stock appreciation rights,
all non-cash compensation (whether in the form of fringe benefits, stock
options, or insurance premium payments), and all cash contributions by the
Company for the account or benefit of executive under any employee retirement or
deferred compensation plan. (For example, Executive’s Annual Cash Compensation
on the date of a Change in Control would consist of Executive’s Annual Salary as
of that date and all other cash compensation paid by the Company Executive, as
described above, during the 365 days immediately preceding the date of the
Change in Control.)

 

“Annual Salary” means the annualized, base salary payable to Executive by the
Company as of any particular date, and excludes all other cash and non-cash
compensation paid or payable to Executive. Annual Salary will be determined
without regard to any reduction made by the Company in anticipation of a Change
of Control. Any reduction in Annual Salary made within six months before a
Change of Control will be conclusively presumed to be in anticipation of a
Change of Control.

 

“Beneficial Owner” means any person who, directly or indirectly, through any
contract, arrangement, relationship, understanding, or otherwise, has or shares
(a) voting power of Shares, including the power to vote or to direct the voting
of those securities through any trust, proxy, power of attorney, or other voting
arrangement, or (b) investment power over Shares, including the power to dispose
or direct the disposition of those securities.

 

“Benefit Continuation Period” has the meaning set forth in section 5(c)(ii).



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

 

“Cause” means a termination of Executive’s employment that is the result of (a)
Executive’s felony conviction, (b) Executive’s willful disclosure of material
trade secrets or other material confidential information related to the business
of the Company and its Subsidiaries, or (c) Executive’s willful and continued
failure substantially to perform his duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical and mental
illness or any such actual or anticipated failure resulting from a resignation
by Executive based on a Constructive Termination), after a written demand for
substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties, and which performance is not
substantially corrected by Executive within ten (10) days of receipt of the
demand. For purposes of the previous sentence, no act or failure to act on
Executive’s part will be deemed “willful” unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
Executive will not be deemed to have been terminated for Cause unless and until
there has been delivered to Executive a copy of the resolution duly adopted by
the affirmative vote of not less than three-fourths of the entire membership of
the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
his counsel, to be heard before the Board), finding that in the good faith
opinion of the Board Executive is guilty of conduct set forth in clauses (a),
(b), or (c) of the first sentence of this section and specifying in detail the
particulars of the conduct.

 

“Change in Control” means one of the following:

 

(a) the liquidation of all or substantially all the consolidated assets of the
Company and its Subsidiaries, other than a liquidation of a Subsidiary into the
Company or another Subsidiary;

 

(b) a sale, lease, exchange, or other transfer to any person other than a
Subsidiary (in a single transaction or related series of transactions) of 50% or
more of the consolidated assets or earning power of the Company and its
Subsidiaries, excluding the creation (but not the foreclosure) of a lien,
mortgage, or security interest;

 

(c) a merger, consolidation, reorganization, tender offer, exchange offer, or
share exchange in which the Company is not the surviving corporation or becomes
a majority-owned subsidiary of a person other than a Subsidiary;

 

(d) the occurrence of any event, transaction, or arrangement that results in any
person or group becoming a Beneficial Owner of (i) a majority of the outstanding
equity securities of the Company or any Subsidiary that contributed more than
50% of the Company’s consolidated revenues for its last fiscal year, (ii)
securities of the Company representing 30% or more of the combined voting power
of all the outstanding securities of the Company that are entitled to vote
generally in the election of its directors, or (iii)

 

2



--------------------------------------------------------------------------------

with respect to any Subsidiary that contributed more than 50% of the Company’s
consolidated revenues for its last fiscal year, securities of that Subsidiary
representing a majority of the combined voting power of all the outstanding
securities of that Subsidiary that are entitled to vote generally in the
election of its directors, unless in each case the Beneficial Owner is the
Company, a Subsidiary, an employee benefit plan sponsored by the Company, a
person or group who is a record or Beneficial Owner of 30% or more of the
outstanding Shares on the effective date of this Agreement, or a person who
becomes a Beneficial Owner of 30% or more of the outstanding Shares solely by
becoming a trustee of an inter vivos trust created by a person who is the record
or Beneficial Owner of 30% or more of the outstanding Shares on the effective
date of this Agreement; or

 

(e) as the result of, or in connection with, any contested election for the
Board of Directors of the Company or any tender or exchange offer, merger, or
other business combination or sale of assets, or any combination of the
foregoing (a “Transaction”), the persons who were directors of the Company
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or any successor to the Company or its assets.

 

“Company” means SRI/Surgical Express, Inc., a Florida corporation and a party to
this Agreement, and includes its assignees and successors (by operation of law
or otherwise).

 

“Constructive Termination” means the occurrence of any one or more of the
following events:

 

(a) without Executive’s advance written consent, the Board substantially changes
Executive’s position, titles, or the nature or status of his duties, authority,
or responsibilities (including reporting responsibilities) from those in effect
immediately preceding the date of a Change in Control;

 

(b) the relocation of the office of the Company where Executive is employed
immediately before the date of the Change in Control (the “CIC Location”) to a
location that is more than 50 miles from the CIC Location or the Company’s
requiring Executive to work more than 50 miles away from the CIC Location
(except for required travel on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations in the ordinary course
of business before the date of the Change in Control);

 

(c) a reduction in Executive’s Annual Salary or a reduction of more than 25% in
Executive’s Annual Cash Compensation, other than a reduction pursuant to the
operation of any bonus formula in effect before the date of a Change in Control,
at any time on or after the date of a Change in Control, as compared to his
Annual Salary or Annual Cash Compensation on the date immediately preceding the
date of the Change in Control;

 

(d) the failure by the Company to continue in effect any compensation plan in
which Executive participated before the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or an alternative plan) has been
made with respect to the plan in connection with the Change in Control, or the
failure by the Company to continue Executive’s

 

3



--------------------------------------------------------------------------------

participation in the compensation plan on at least as favorable a basis, both in
terms of the amount of benefits provided and the level of participation relative
to other participants, as existed on the date of the Change in Control;

 

(e) the failure by the Company to continue to provide Executive with benefits at
least as favorable in the aggregate as those enjoyed by Executive under the
Company’s pension, savings, life insurance, medical, health and accident,
disability, and fringe benefit plans and programs in which Executive was
participating immediately before the date of the Change in Control;

 

(f) any purchaser, assign, surviving corporation, or successor of the Company or
its business or assets (whether by acquisition, merger, liquidation,
consolidation, reorganization, sale or transfer of assets or business, or
otherwise) fails or refuses to expressly assume in writing this Agreement and
all of the duties and obligations of the Company hereunder; or

 

(g) the Company breaches any of the provisions of this Agreement;

 

provided, however, that an event described above in clauses (a), (c), (d), (e),
or (g) will not constitute Constructive Termination unless it is communicated by
Executive to the Company in writing and not corrected by the Company in a manner
that is reasonably satisfactory to Executive (including full retroactive
correction with respect to any monetary matter) within 10 days of the Company’s
receipt of written notice from Executive.

 

“Disability” means (a) Executive’s incapacity due to physical or mental illness
that causes him to be absent from the full time performance of his duties with
the Company for six consecutive months and (b) his failure to return to full
time performance of his duties for the Company within thirty (30) days after
written notice of termination due to Disability is given to Executive. Any
question regarding the existence of Executive’s Disability on which Executive
and the Company cannot agree will be determined by a qualified independent
physician selected by Executive (or, if he is unable to select a physician, by
any adult member of his immediate family), and approved by the Company. The
determination of the physician made in writing to the Company and to Executive
will be final and conclusive for all purposes of this Agreement.

 

“Executive” means the officer of the Company who is a party to this Agreement.

 

“Involuntary Termination” means termination of Executive’s employment with the
Company either (a) by the Company for any reason other than for Cause, death, or
Disability or (b) after a Change in Control, by Executive based on his good
faith determination that he has suffered a Constructive Termination.

 

“Severance Date” means the effective date of Executive’s termination of
employment with the Company, whether involuntary or voluntary pursuant to a
Constructive Termination.

 

“Shares” means the issued and outstanding shares of common stock, $.001 par
value, of the Company.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means a corporation of which 80% or more of its voting securities
are owned directly or indirectly by the Company.

 

In addition, as used in this Agreement, (a) the word “including” is always
without limitation, (b) the word “days” refers to calendar days, including
Saturdays, Sundays, and holidays, (c) words in the singular number include words
of the plural number and vice versa, (d) the word “group” means two or more
persons who agree to act in concert for the purpose of voting, acquiring, or
holding any Shares, and (e) the word “person” includes, in addition to a natural
person, a group, trust, joint venture, limited liability company, unincorporated
organization, government, public body or authority, and any governmental body,
agency, authority, department, or subdivision, whether domestic or foreign or
local, state, regional, or national.

 

  2. Employment.

 

(a) Generally. Subject to the terms and conditions of this Agreement, the
Company shall employ Executive as its Vice President of Finance and Chief
Financial Officer, and Executive shall serve in the employ of the Company in
that capacity. Except as set forth in subsection (b) of this section and Section
5 of this Agreement, Executive’s employment and compensation with the Company
are “at will” and can be terminated with or without Cause, at any time, at the
option of the Company or Executive and without any further obligation of the
Company. The terms of this Agreement, therefore, do not and are not intended to
create either an express or implied contract of employment with the Company for
any particular period of time. No manager or representative of the Company,
other than the Chief Executive Officer of the Company, has authority to enter
into any agreement to employ any person for any specified period of time or to
make any agreement or contract with respect to the foregoing, and any promises
to the contrary may be relied upon by Executive only if they are in writing and
signed by the Chief Executive Officer of the Company.

 

(b) Involuntary Termination. In the event of an Involuntary Termination, the
Company shall continue to pay Executive at the rate of his Annual Salary in
accordance with the Company’s standard payroll procedures for 180 calendar days
after the Severance Date. Executive’s right to the foregoing compensation will
be conditioned on (a) Executive’s continuing to be available to the Company in
person or by telephone, as reasonably required by the Company, to assist with
any post-termination transition and (b) Executive’s execution of a release in
favor of the Company in a form reasonably satisfactory to the Company and its
counsel, which generally and unconditionally releases from all claims the
Company and its directors, officers, and other affiliates. The Company will not
have any obligation to Executive in connection with his termination of
employment in the absence of an Involuntary Termination.

 

3. Duties. Executive shall be responsible for such duties as are reasonable for
an employee in such capacity and as from time to time are assigned to him by the
Board or by the Chief Executive Officer of the Company. At all times while
employed by the Company, Executive shall serve and promote the business
interests of the Company in good faith, with his full, best, and dedicated
efforts, with fidelity and loyalty, in compliance with all rules, policies,
practices, directives, and procedures of the Company. Executive faithfully and
industriously shall devote all normal working hours (subject to sick leave,
vacation time, and outside endeavors provided for and permitted by the terms of
this Agreement) to the good faith performance of his duties.

 

5



--------------------------------------------------------------------------------

4. Compensation. For all services rendered to it by Executive, the Company shall
pay to Executive base compensation at an annual rate established by the Board or
the Company’s Chief Executive Officer, beginning on the Effective Date of this
Agreement, payable in arrears every two weeks in 26 equal, consecutive
installments. This compensation may be changed from time to time at the
discretion of the Company at any time before a Change of Control.

 

5. Severance after Change in Control.

 

(a) Term. The agreements in this section 5 shall be in effect for a term
beginning on the execution date of this Agreement and ending automatically,
without further obligation, on the earlier of (a) 24 months after the date of a
Change in Control or (b) if occurring before the date of a Change in Control,
when Executive attains age 62 or ceases to be employed by the Company as its
Vice President of Finance for any reason, including death, disability, demotion,
resignation, or involuntary termination with or without Cause. In addition, the
Company unilaterally may terminate this Agreement after the date of a Change in
Control, without obligation to Executive, for Cause, Disability, or on the death
of the Executive.

 

(b) Purpose. The purpose of this section 5 is to provide severance compensation
benefits to Executive if he suffers an involuntary or constructive termination
of employment following a Change in Control. A Change in Control with or without
the approval of the Board and the shareholders of the Company might adversely
affect Executive’s employment relationship with the Company.

 

The Board has determined that providing severance compensation benefits to
Executive is necessary to induce Executive to accept or continue employment with
the Company. Additionally, the Board has determined that providing severance
compensation benefits to Executive upon an involuntary or constructive
termination of his employment following a Change in Control will benefit the
Company, its shareholders, and its other corporate constituencies by: (a)
enabling the Company to attract Executive and obtain the benefit of his special
skills and abilities; (b) providing an incentive for Executive to acquire
knowledge that is specific to the Company’s business by rewarding Executive for
faithful service to the Company; (c) encouraging Executive to forgo other
employment opportunities that might provide greater job security, thereby
improving the Company’s ability to retain Executive’s valuable services; (d)
alleviating any insecurity that Executive might have with respect to the
potential adverse effect of a Change in Control on his future employment with
the Company, thereby allowing Executive to focus his attention on managing the
Company; (e) aligning Executive’s economic interests with those of the Company’s
shareholders, thus enhancing Executive’s ability, as a practical matter, to
objectively evaluate possible transactions that would result in a Change in
Control and to act in the Company’s best interests without even the appearance
of divided loyalty; and (f) reasonably compensating Executive for the wages and
other tangible and intangible benefits that he would lose pursuant to a
termination of his employment with the Company as a result of a Change in
Control and that he otherwise would reasonably expect to receive absent a Change
in Control.

 

6



--------------------------------------------------------------------------------

  (c) Involuntary Termination.

 

(i) Severance Payment. In the event of Executive’s Involuntary Termination
within 24 months after the occurrence of a Change in Control, the Company shall
pay to Executive within eight days after the termination of Executive’s
employment with the Company, in lieu of any amounts payable under Section 2, the
following amounts as severance compensation benefits: (i) the full amount of any
earned but unpaid Annual Salary through the Severance Date, plus a cash payment
(based on the Annual Salary) for all unused vacation time that has accrued
through the Severance Date; (ii) a pro rata share of the annual bonus for the
year in which the Involuntary Termination occurs, calculated on the basis of
Executive’s target bonus for that year on the assumption that all performance
targets will be achieved; and (iii) the cash lump sum of two times Executive’s
Annual Cash Compensation on the date of the Change in Control. The Company shall
pay to Executive, on demand, interest on any portion of the foregoing severance
compensation benefit that is not paid to Executive when due, from the date when
due until paid in full, at the annual rate then provided by Florida law for the
payment of interest on judgments generally.

 

(ii) Benefit Payment. In the event of his Involuntary Termination within 24
months after the date of a Change in Control, Executive and his eligible
dependents shall continue to be eligible to participate during the Benefit
Continuation Period (as defined below) in the medical and dental plans and
arrangements applicable to Executive immediately prior to his Involuntary
Termination on the same terms and conditions in effect for Executive and his
dependents immediately prior to the Involuntary Termination. For purposes of the
previous sentence, “Benefit Continuation Period” means the period beginning on
the Severance Date and ending on the earlier to occur of (i) the second
anniversary of the Severance Date and (ii) the date that Executive and his
dependents are eligible and elect coverage under the plans of a subsequent
employer which provide substantially equivalent or greater benefits to Executive
and his dependents.

 

(iii) Date and Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive within 24 months following the date of a Change
in Control shall be communicated by a notice of termination to the other party
(the “Notice of Termination”). The Notice of Termination shall state the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated. The
Severance Date shall be determined as follows: (i) if Executive’s employment is
terminated for Disability, 30 days after a Notice of Termination is given
(provided that Executive has not returned to the full-time performance of his
duties during such 30-day period), (ii) if Executive’s employment is terminated
by the Company in an Involuntary Termination, five days after the date the
Notice of Termination is received by Executive, and (iii) if Executive’s

 

7



--------------------------------------------------------------------------------

employment is terminated by the Company for Cause, the later of the date
specified in the Notice of Termination or 10 days following the date such notice
is received by Executive. If the basis for Executive’s Involuntary Termination
is Executive’s resignation for a Constructive Termination, the Severance Date
shall be 10 days after the date Executive’s Notice of Termination is received by
the Company. The Severance Date for a resignation of employment other than for a
Constructive Termination shall be the date set forth in the applicable notice,
which shall be no earlier than 10 days after the date the notice is received by
the Company.

 

(iv) No Mitigation or Offset. Executive’s right to the foregoing severance
compensation will be conditioned on Executive’s execution of a release in favor
of the Company in a form reasonably satisfactory to the Company and its counsel,
which generally and unconditionally releases from all claims the Company and its
directors, officers, and other affiliates. Executive does not have any duty to
seek or obtain other employment after the termination of Executive’s employment
with the Company, whether voluntary or involuntary. Moreover, the Company shall
pay to Executive the foregoing severance compensation benefits without reduction
for any compensation that Executive earns or could earn from other employment.
If the Company unilaterally terminates this Agreement after the date of a Change
in Control for Cause, Disability, or the death of the Executive, Executive will
not be entitled to, and the Company will not have any obligation to Executive
for, the foregoing severance compensation benefits.

 

6. Legal Matters. The validity, construction, enforcement, and interpretation of
this Agreement are governed by the laws of the State of Florida and the United
States of America, excluding the laws of those jurisdictions pertaining to the
resolution of conflicts with laws of other jurisdictions. If any dispute arises
between Executive and the Company with respect to this Agreement, either party
may elect (but is not obligated) to submit the dispute to arbitration before a
panel of arbitrators in accordance with the Florida Arbitration Code by giving
the other party a notice of arbitration in accordance with section 7 of this
Agreement. If a party elects to arbitrate a dispute, arbitration will be the
sole and exclusive method of resolving the dispute, the other party must
arbitrate the dispute, and each party will be barred from filing a lawsuit
concerning the subject matter of the arbitration, except to obtain an equitable
remedy.

 

The arbitration panel will consist of three arbitrators, with the first
arbitrator selected by the Company, the second selected by Executive, and the
third, neutral arbitrator selected by agreement of the first two arbitrators.
Each party shall select an arbitrator and notify the other party of the
selection within 15 days after the effective date of the notice of arbitration
and the two arbitrators selected by the parties shall select the third
arbitrator within 30 days after the effective date of the notice of arbitration.
A party who fails to select an arbitrator within the prescribed 15-day period
waives the right to select an arbitrator or to have an additional, neutral
arbitrator selected by the arbitrator selected by the other party, and the
arbitrator chosen by the other party will constitute the “arbitration panel” for
purposes of this Agreement.

 

Every arbitrator must be independent (not a relative of Executive or an officer,
director, employee, or shareholder of the Company, the Company or any
Subsidiary) without any

 

8



--------------------------------------------------------------------------------

economic or financial interest of any kind in the outcome of the arbitration.
Each arbitrator’s conduct will be governed by the Code of Ethics for Arbitrators
in Commercial Disputes (1986) that has been approved and recommended by the
American Bar Association and the American Arbitration Association.

 

Within 120 days after the effective date of the notice of arbitration, the
arbitration panel shall convene a hearing for the dispute to be held on such
date and at such time and place in Tampa, Florida, as the arbitration panel
designates upon 60 days’ advance notice to Executive and the Company. The
arbitration panel shall render its decision within 30 days after the conclusion
of the hearing. The decision of the arbitration panel will be binding and
conclusive as to Executive and the Company and, upon the pleading of either
party, any court having jurisdiction may enter a judgment of any award rendered
in the arbitration, which may include an award of damages. The arbitration panel
shall hear and decide the dispute based on the evidence produced,
notwithstanding the failure or refusal to appear by a party who has been duly
notified of the date, time, and place of the hearing.

 

Executive and the Company (a) consent to the personal jurisdiction of the state
and federal courts having jurisdiction over Hillsborough County, Florida, (b)
stipulate that the proper, exclusive, and convenient venue for any legal
proceeding arising out of this Agreement is Hillsborough County, Florida, and
(c) waive any defense, whether asserted by a motion or pleading, that
Hillsborough County, Florida, is an improper or inconvenient venue. EXECUTIVE
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT TO A JURY TRIAL IN
ANY LAWSUIT BETWEEN EXECUTIVE AND THE COMPANY WITH RESPECT TO THIS AGREEMENT.

 

In any mediation, arbitration, or legal proceeding arising out of this
Agreement, the losing party shall reimburse the prevailing party, on demand, for
all costs incurred by the prevailing party in enforcing, defending, or
prosecuting any claim arising out of this Agreement, including all fees, costs,
and expenses of agents, experts, attorneys, witnesses, arbitrators, and
supersedes bonds, whether incurred before or after demand or commencement of
legal or arbitration proceedings, and whether incurred pursuant to trial,
appellate, mediation, arbitration, bankruptcy, administrative, or
judgment-execution proceedings.

 

7. Notices. Every notice, demand, or consent required or permitted under this
Agreement will be valid only if it is in writing and delivered personally or by
telex, telecopy, telegram, cablegram, commercial courier, or first-class,
postage prepaid, United States mail (whether or not certified or registered and
regardless of whether a return receipt is requested or received by the sender),
and addressed by the sender to the intended recipient at the address set forth
in the preamble of this Agreement or to such other address as the intended
recipient has previously designated to the sender by notice given in accordance
with this section. A validly given notice, demand, or consent will be effective
on the earlier of its receipt, if delivered personally or by telex, telecopy,
telegram, cablegram, or commercial courier, or the third day after it is
postmarked by the United States Postal Service, if delivered by first class,
postage prepaid, United States mail.

 

9



--------------------------------------------------------------------------------

8. Waiver; Modification; Severability. A waiver, amendment, cancellation, or
modification of this Agreement will be valid and effective only if it is in
writing and signed by or on behalf of both parties to this Agreement. No delay
or course of dealing by a party to this Agreement in exercising any right,
power, or remedy under this Agreement will operate as a waiver of any right,
power, or remedy of that party, except to the extent expressly manifested in
writing by that party. The failure at any time of a party to require performance
by the other party of any provision of this Agreement will in no way affect the
party’s right thereafter to enforce the provision or this Agreement. In
addition, the waiver by either party of a breach of any provision of this
Agreement will not constitute a waiver of any succeeding breach of the provision
or a waiver of the provision itself. Whenever possible, each provision of this
Agreement should be construed and interpreted so that it is valid and
enforceable under applicable law on the effective date of this Agreement. If a
court determines that the severance compensation benefit set forth in this
Agreement is invalid or unenforceable under applicable law, Executive and the
Company stipulate that the court may reduce the amount of the severance
compensation benefit to the extent necessary (but only to that extent) to make
it valid and enforceable by Executive.

 

9. Miscellaneous. The headings preceding the text of the sections of this
Agreement are solely for convenient reference and neither constitutes a part of
this Agreement nor affects its meaning, interpretation or effect. This Agreement
records the final, complete, and exclusive understanding between the parties
regarding the subject matter of it and supersedes any prior or contemporaneous
agreement, understanding, or representation, oral or written, by either of them.
In particular, this Agreement cancels and supersedes any previous agreement
between Executive and the Company that provides for severance compensation
following a Change in Control of the Company. Nothing in this Agreement, whether
express or implied, is intended or should be construed to confer upon, or to
grant to, any person, except the Company, Executive and their respective heirs,
assignees, and successors, any claim, right, remedy, or privilege under, or
because of, this Agreement or any provision of it. This Agreement is binding on
every assignee and successor of the Company. The parties may execute this
Agreement in counterparts. Each executed counterpart will constitute an original
document, and all executed counterparts, together, will constitute the same
agreement. This Agreement will become effective, as of its stated date of
execution, when each party has executed and delivered to the other party a
counterpart of it.

 

EXECUTED: as of July 24, 2003 in Tampa, Florida

       

WITNESSES:

     

SRI/SURGICAL EXPRESS, INC., a Florida corporation

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

       

“EXECUTIVE”

WITNESSES:

     

--------------------------------------------------------------------------------

       

(Signature)

 

 

10



--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

(Printed Name)

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

(Street Address)

           

--------------------------------------------------------------------------------

           

(City, State and Zip Code)

 

11